The opinion of the court was delivered by
Red field, J.
The report submits the question upon stated facts, whether Asa Whitney had “ come to reside ” in Stamford, or was at the time a “ transient person.” He had been in the service of Vincent, in Stamford, for several weeks, under a contract for a longer time of service. He took offence at some matters at Vincent’s, and, without notice, went away to Winchell’s ; drove his cattle for fifty cents; got drunk; on Monday contracted to work for Winchell for a term, to begin that evening; went back to Vincent’s, and in a wrangle about the steps of his hotel, broke his leg, and called on Stamford for aid and support. We think he came to Stamford “ to reside.” Middlebury v. Waltham, 6 Vt. 200. The case is very like Pittsford v. Chittenden, 44 Vt. 382. Residence acquired in any town, continues until another has attached. Whitney’s clothes, such as he had, remained at *612.Vincent’s ; and Ms residence at Winchell’s, under Ms contract for service, had not begun. Every person must have a domicil. Whitney had one at Stamford; and although he had resolved to abandon it, he had not, in fact, done so, or acquired another. Whether Winchell resided in Stamford or Massachusetts, becomes unimportant.
Judgment affirmed.